Citation Nr: 1543703	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus. 

2.  Entitlement to an initial, compensable rating for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to January 1974.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO granted service connection for tinnitus and assigned a 10 percent rating, effective October 8, 2010; as well as granted service connection for bilateral hearing loss and assigned a 0 percent (noncompensable) rating, effective October 8, 2010.  In March 2013, the Veteran filed a notice of disagreement (NOD) on the assigned ratings for service-connected tinnitus and bilateral hearing loss.  In March 2014, the RO issued a statement of the case (SOC), and in April 2014, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

Because the Veteran has disagreed with the initial ratings assigned following the awards of service connection for bilateral hearing loss and tinnitus, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In addition to the paper claims file, the Veteran has paperless, electronic files in the Virtual VA claims processing system and Veterans Benefits Management System (VBMS).  A review of the documents in Virtual VA reveals a copy of VA treatment records dated from May 2002 to February 2014.  The remainder of the documents in Virtual VA are either duplicative of those in paper claims file or are irrelevant to the issues on appeal.  There are currently no documents in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each matter herein decided has been accomplished. 

2.  The Veteran's tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.  

3.  Since the October 2008 effective date of the award of service connection, audiometric testing has revealed no worse than Level I hearing in each ear.
 
4.  While the Veteran has described some functional impairment associated with his bilateral hearing disability, the disability has not been shown to be so exceptional or unusual as to render the criteria for rating the disability inadequate, and to warrant a higher, extra-schedular rating; nor has a claim for a total disability rating for individual unemployability (TDIU) due to the Veteran's bilateral hearing loss reasonably been raised.


CONCLUSIONS OF LAW

1.  The claim for a rating in excess of 10 percent for bilateral tinnitus is without legal merit.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.87; Diagnostic Code (DC) 6260 (2015); Smith v. Nicholson, 452 F.3d 1344 (Fed. Cir. 2006).  

2. The criteria for an initial, compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.85, 4.86; DC 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

At the outset, the Board notes that, in connection with the claim for higher rating for tinnitus, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed him.  As will be explained below, the claim lacks legal merit. As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 

As regards the claim for higher rating for bilateral hearing loss, the Board notes that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183   (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112  (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23 .353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.   

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

With respect to the Veteran's claim for a compensable rating for bilateral hearing loss,  as that claim arose from an award of service connection, the notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Furthermore, although no additional notice for the downstream initial rating issue was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned, the March 2014 SOC set forth the criteria for higher ratings and rating considerations relevant to the bilateral hearing loss disability (the timing and form of which suffices, in part, for Dingess/Hartman), and included the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration.  Thereafter, the Veteran was afforded appropriate opportunity to respond to the additional notice provided.

As for the duty to assist, the RO has obtained and considered the Veteran's available service treatment records and VA treatment records.  The Veteran was also afforded a VA examination in March 2011.  The Board finds that the report of that examination-which reflects interview with the Veteran, documentation of his history and assertions, appropriate testing results, and findings as to the functional effects of the Veteran's hearing loss-provides an adequate basis for evaluation of the disability.  Notably, the  adequacy of the March 2011 VA examination has not been challenged.  Also of record and considered in connection with the claim for higher rating for bilateral hearing loss are various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record in connection with this claim, , prior to appellate consideration, is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549  (Fed. Cir. 1998).

II. Analysis   

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 



A. Tinnitus 

The Veteran seeks an initial rating in excess of 10 percent for tinnitus.  He filed a service connection claim in November 2, 2010, and he has appealed the initial rating assigned following the  award of service connection.  The criteria for evaluating tinnitus, DC 6260, were revised effective June 13, 2003.  The current version provides a maximum 10 percent rating for tinnitus.  A Note (2) codifies the standard VA practice of providing a maximum rating for tinnitus whether the sound is perceived in one ear, both ears, or in the head.  See 38 C.F.R. § 4.87, DC 6260 (2015); 68 Fed. Reg. 25,823 (May 14, 2003).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United States Court of Appeals for Veterans Claims (Court) held that the pre-June 13, 2003 version of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  However, in Smith v. Nicholson, 452 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral. 

The Veteran's service-connected tinnitus has been assigned the maximum rating available for tinnitus from the effective date of the award of service connection (which, here, is the date of claim).  38 C.F.R. § 4.87, DC 6260.  As there is no legal basis upon which to award a higher rating, the Veteran's appeal must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

B. Bilateral Hearing Loss 

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essential normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the result of a puretone audiometry test.  

Under 38 C.F.R. § 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

Where, as here, the question for consideration is entitlement to a higher initial rating following a grant of service connection, evaluation of the medical evidence since the award of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson, 12 Vet. App. at 126.

The Veteran's service-connected bilateral hearing loss has been assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, DC 6100, effective November 3, 1999.  The Veteran contends that his hearing is worse than the currently assigned evaluation.  Therefore, he alleges that he is entitled to a compensable rating for such disability.  However, considering the pertinent evidence in light of the above, the Board finds that the claim for a compensable rating for bilateral hearing loss must be denied.  

The Veteran underwent a VA examination in March 2011.  Audiometric testing revealed the following is pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
35
55
70
LEFT
5
10
45
50
50

Such testing  yielded pure tone threshold averages of 42.5 decibels in the right ear and 38.75 decibels in the left ear.  Using the Maryland CNC word list, the Veteran's speech discrimination was 96 percent in each ear.

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals no worse than Level I hearing in both ears based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a zero percent (noncompensable) rating under 38 C.F.R § 4.85, DC 6100, as is currently assigned.  The Board further observes that the pure tone thresholds recorded on the VA audiological evaluations in March 2011 do not reflect exceptional hearing impairment as defined by regulation.  See 38 C.F.R. § 4.86.

In sum, the Veteran is not entitled to a compensable schedular rating for bilateral hearing loss at any point pertinent to this appeal.  The Board has carefully considered the Veteran's assertions as to the severity of his bilateral hearing loss, and in no way discounts his asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's bilateral hearing loss been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).
 
There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. See Thun, supra.

The Board notes that the March 2011 VA examiner identified the functional effects of the Veteran's bilateral hearing loss as difficulty understanding conversational speech, to include during his job performance and daily life.  Given the mechanical nature of deriving ratings for hearing loss, these assertions suggest that the schedular criteria may not be adequate to evaluate the Veteran's bilateral hearing loss disability.

Nonetheless, even in considering the Veteran's assertions, the Board finds that such assertions, alone, do not support a finding of exceptional or unusual factors associated with the disability, such as marked interference with employment. There is no evidence of repeated treatment or hospitalization for bilateral ear hearing loss, or evidence of any other exceptional or unusual factors associated with the Veteran's bilateral hearing loss to suggest that the applicable rating criteria are otherwise inadequate to rate his service-connected bilateral hearing loss. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional hearing impairment that has not been attributed to the service-connected bilateral hearing loss (appropriately rated as a single disability), and a separate rating has already been assigned for tinnitus.   Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, while a September 2010 VA outpatient treatment record indicates that the Veteran was unemployed in 2010, he reported that he was employed as a truck driver in a December 2011 Income-Net Worth and Employment Statement.  Since then, no evidence indicating that the Veteran is now unemployed has been associated with the record.  Moreover, the Veteran has not asserted, and the record does not otherwise indicate, that the bilateral hearing loss has actually or effectively rendered him unemployable.  As such, the Board finds that the matter of the Veteran's entitlement to TDIU due to his service-connected bilateral hearing loss has not been reasonably raised in connection with the current claim for higher rating, and need not be addressed.

For all the foregoing reasons, the Board finds that, there is no basis for staged rating for the Veteran's disability , pursuant to Fenderson, and that the claim for an initial, compensable rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical method of deriving schedular ratings for hearing loss, and the above-noted determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating greater than 10 percent for service-connected tinnitus is denied. 

An initial, compensable rating for bilateral hearing loss is denied.   



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


